Blodgett, J.
Nine exceptions are filed to the bill by the St. Louis Railway Supplies Manufacturing Company, one of the defendants in this case. The first, second, third, fourth, and tenth are applicable to so much of the bill as sets out the successive steps of John H. Irwin, tho inventor of what is known as the “Tubular Lantern,” or a lantern for burning kerosene by supplying an irreversible current of air to the burner. By those five exceptions the defendants insist that all matter pertaining to the history of the Irwin inventions is immaterial and Impertinent for tho purposes of this case. The suit involves one of the patents of Irwin, and the pleader, in stating tho ease in the bill, describes quite a number of patents which were issued from time to time to Irwin for lamps and lanterns involving the principle of the patent in question. It seems to me that the history of the invention is not only entirely proper under the circumstances of this case, but that it is almost a nocossary part of the complainants’ bill, to show the relation which the patent in question bears to other patents which Irwin had obtained upon kindred devices. I do not, therefore, think that those objections are well taken. The history of an invention is always a part of the controversy in the case. The state of the art, the steps which have been taken, either by the inventor of the patent in question or by other inventors, is always a necessary part of the testimony in the case, and it seems to me a proper matter of averment in this bill.
*766The remainder of the exceptions refer to the allegations in the bill as to the litigation which has been had over this patent, soine suits having been commenced in regard to other patents involving the principle of the irreversible current, and other eases having been upon the patent directly in question. It seems to me very proper for the complainant to set out this feature of his case, because in this circuit we are, by a rule of comity, endeavoring to observe and follow the decisions which have been made in reference to the same patent, or even upon kindred questions, in other circuits.
None of the objections are well taken, and all of them are overruled.